TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 16, 2022



                                      NO. 03-20-00567-CV


                             CMST Development, LLC, Appellant

                                               v.

                                    City of Austin, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order denying CMST Development’s motion for partial summary

judgment and the order granting the City of Austin’s motion for summary judgment, both

signed by the trial court on November 10, 2020. Having reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the orders. Therefore, the Court

affirms the trial court’s orders. CMST Development shall pay all costs relating to this appeal,

both in this Court and in the court below.